Case 1:15-cv-00049-WMS-HKS Document 106-20 Filed 08/20/19 Page 1 of 3




   EXHIBIT R
            Case 1:15-cv-00049-WMS-HKS Document 106-20 Filed 08/20/19 Page 2 of 3



                                         DARCY M.BLACK
                                253 Payne Avenue, Lower,North Tonawanda,NY 14120
                                 Mobile- 716-803-5196 •Email: darcy2006@netzero.net


  OBJECTIVE:
      To secure a position with your company as a Direct Care Aide/Service Provider and/or other position
       in Customer Service, in Human Services, or other industry
  SUMMARY OF QUALIFICATIONS:
       • Over 6 years' experience as a Direct Care professional in a several group home settings assisting up to 18
         individuals, ages 18 to 30 years old, with a range of mental and/or developmental disabilities and working
         closely with them to improve their independent living skills
      • Over 20 years' experience providing excellent customer service in human services, grocery store,
         restaurant, and hospitality settings including assisting customers with their product/services selections,
         offering intelligent solutions/options depending on their situational needs, and resolving issues to their
         complete satisfaction
      ■ Experienced training new personnel, delegating work orders, conducting performance evaluations, and
         consulting with upper managementfor employee status/progress reports
      ■ Operates credit card readers and cash registers, returning change as needed, and maintaining balanced drawers
      ■ Strong communications, math, analytical, and problem-solving skills
      ■ Multi-tasks effectively, learns new systems quickly, and completes all projects on-time or ahead of schedule
      ■ Familiar with using computers, Windows,MS Office, Internet research, and email
     • Works well independently or collaboratively in a team environment
 PROFESSIONAL EXPERIENCE:
 1 1/09 — 07/14   Direct CareProfessional
                  The Gersh Experience, Niagara Falls, NY
                 • Supervised individuals in several group home properties, assisting and working with a management
                     team ensuring that up to 18 individuals' treatment plans were followed and safeguards were closely
                      monitored
                     Assisted individuals with physical and mental disabilities with personal hygiene, meal preparations,
                     and ensured that individual bedrooms were neat and organized
                 • Administered medications to each individual as prescribed and in a timely basis
                 • Acted as liaison between the individual and family members and various agencies, etc.
                 • Maintained accurate documentation/records ofservices provided and prepared/submitted daily
                     reports to the supervisor
                 ■ Monitored individuals to ensure safety and wellness at all times
                 ■ Transported individuals to colleges (ifthey were students) and other critical appointments and/or
                     outings and errands
                 ■ Provided guidance and job coaching while individuals were in various work internships
04/04 - 05/10   Customer Service/Cashier
                Black Angus Meat Market, Amherst, NY
                ■ Received customers' orders for various meat products to be sliced/cut to order and
                     wrapped/packaged the orders for them
                ■ Cashed out customers with their product selections and returned change as needed
                • Operated credit card readers and cash registers, maintaining balanced drawers
                • Kept all areas neat, clean, and sanitized; updated pricing labels on shelves for meat and other
                    products
                ■ Answered phones and provided customers with information or transferred callers
                    to appropriate personnel
EDUCATION:
                 Diploma,1989
                 North Tonawanda High School,North Tonawanda, NY




                                                                                                                            P321
           Case 1:15-cv-00049-WMS-HKS Document 106-20 Filed 08/20/19 Page 3 of 3



                                        DARCY M.BLACK
                              253 Payne Avenue, Lower,North Tonawanda, NY 14120
                               Mobile- 716-803-5196 • Email: darcy2006@netzero.net


  OBJECTIVE:
       To secure a position with your company as a Direct Care Aide/Service Provider and/or other position
       in Customer Service, in Human Services, or other industry
 SUMMARY OF QUALIFICATIONS:
     • Over 6 years' experience as a Direct Care professional in a several group home settings assisting up to 18
        individuals, ages 18 to 30 years old, with a range of mental and/or developmental disabilities and working
        closely with them to improve their independent living skills
      ■ Over 20 years' experience providing excellent customer service in human services, grocery store,
        restaurant, and hospitality settings including assisting customers with their product/services selections,
        offering intelligent solutions/options depending on their situational needs, and resolving issues to their
        complete satisfaction
     ■ Experienced training new personnel, delegating work orders, conducting performance evaluations, and
        consulting with upper managementfor employee status/progress reports
     • Operates credit card readers and cash registers, returning change as needed, and maintaining balanced drawers
     • Strong communications, math, analytical, and problem-solving skills
     ■ Multi-tasks effectively, learns new systems quickly, and completes all projects on-time or ahead of schedule
    • Familiar with using computers, Windows, MS Office,Internet research, and email
    • Works well independently or collaboratively in a team environment
PROFESSIONAL EXPERIENCE:
1 1/09 — 07/14  Direct CareProfessional
                The Gersh Experience, Niagara Falls, NY
               • Supervised individuals in several group home properties, assisting and working with a management
                   team ensuring that up to 18 individuals' treatment plans were followed and safeguards were closely
                    monitored
                   Assisted individuals with physical and mental disabilities with personal hygiene, meal preparations,
                    and ensured that individual bedrooms were neat and organized
               • Administered medications to each individual as prescribed and in a timely basis
               • Acted as liaison between the individual and family members and various agencies, etc.
                ■ Maintained accurate docurnentation/reeords ofservices provided and prepared/submitted daily
                   reports to the supervisor
               • Monitored individuals to ensure safety and wellness at all times
               • Transported individuals to colleges (ifthey were students) and other critical appointments and/or
                   outings and errands
               ■ Provided guidance and job coaching while individuals were in various work internships
04/04 - 05/10   Customer Service/Cashier
                Black Angus Meat Market, Amherst, NY
                ■ Received customers' orders for various meat products to be sliced/cut to order and
                    wrapped/packaged the orders for them
                • Cashed out customers with their product selections and returned change as needed
                • Operated credit card readers and cash registers, maintaining balanced drawers
                • Kept all areas neat, clean, and sanitized; updated pricing labels on shelves for meat and other
                   products
                ■ Answered phones and provided customers with information or transferred callers
                   to appropriate personnel
EDUCATION:
                Diploma, 1989
                North Tonawanda High School,North Tonawanda, NY




                                                                                                                          P321
